Citation Nr: 0814286	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-13 037	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas



THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1992 to May 
1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board notes that the file was later 
transferred to the Wichita, Kansas regional office.

The claim of service connection for a right knee disability 
was remanded by the Board in November 2006.


FINDING OF FACT

The veteran has a Baker's cyst of the right knee that is 
likely related to active military service; subpatellar pain 
has not been attributed to diagnosed disability.


CONCLUSION OF LAW

The veteran has a Baker's cyst of the right knee that is the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2002, and January 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran either identify or submit any evidence or information 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of its reviews of 
the issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

In this case, the service medical records reveal a knee 
injury in August 1993, which occurred when the veteran was 
getting out of a car, tripped and fell, and his knee hit the 
ground.  On examination, two small abrasions at the top of 
the knee were noted, there were no effusions, erythema or 
warmth, and the joint was stable.  The examiner noted 
tenderness at the lateral joint, and assessed the veteran 
with a right knee contusion.  An x-ray of the right knee was 
taken in August 1993 to evaluate for loose bodies in the 
joint space.  The x-ray revealed that the bony structure and 
joint compartment were normal, and noted no patellar 
abnormality, and no loose bodies or irregularities of the 
articular surfaces; the conclusion was that the veteran had a 
normal knee.  An August 1993 physical profile report shows a 
diagnosis of patellofemoral syndrome and noted that the 
veteran should be allowed to wear tennis shoes.

The veteran was afforded a VA examination in November 2002, 
at which point he stated that while in service, he sustained 
an injury to his right knee, which he described as a trauma 
that occurred in an athletic event and the veteran was 
treated with conservative management and rest, ice, and 
analgesia.  At this examination, the veteran noted that he 
had continued to experience pain while working and standing 
for a long period of time.  On examination, the examiner 
noted that the right knee showed no specific area of 
tenderness, and stated that flexion was from 0 to 140 degrees 
and extension was from zero to full extension.  The examiner 
diagnosed the veteran with a history of trauma to the right 
knee with no objective findings at the present time.

A magnetic resonance imaging (MRI) of the right knee done in 
October 2002 failed to reveal any fracture or dislocation, 
and noted that no apparent narrowing of the knee joint space 
was seen.  The impression was a negative right knee.

The record contains an August 2003 entry in outpatient 
treatment records noting that the veteran complained of right 
knee pain.  He reported that the knee had been swelling on 
and off if he knelt at work, but he noted that if he used an 
ice pack and Jacuzzi bath, it was better.

A November 2003 MRI of the right knee revealed no abnormal 
marrow changes, and the impression was moderate suprapatellar 
joint effusion, Baker's cyst, mucoid degeneration of the 
menisci without definite tears and intact cruciate and 
collateral ligaments.  Another x-ray of the knee, dated in 
March 2004, noted no soft tissue swelling or joint effusion, 
and stated that the bone mineralization and architecture were 
normal, as were the joint spaces, and noted that the margins 
of the bones were smooth.  The radiologist noted no change 
from the October 2002 MRI of the right knee and the 
impression was a normal right knee.

A July 2004 entry in outpatient treatment records from the 
Kansas City VAMC shows that the veteran injured his knee in 
service in 1992, had physical therapy for a while, and had 
experienced constant pain in the knee ever since.

Another MRI of the knee conducted in May 2007, noted that the 
patellofemoral relationship was preserved, and that there was 
no joint effusion or fluid collection, and no significant 
marrow changes were identified.  The report also noted that 
the patellar retinacula were intact, and the quadriceps 
tendon and ligament patella was intact.  No significant 
marrow abnormality was identified, and the lateral meniscus 
had normal size signal and configuration.  In addition, the 
lateral compartment cartilage was preserved, the popliteal 
tendon was intact, and the conjoined tendon, iliotibial band 
and fibular collateral ligament were preserved.  Further, the 
medial collateral ligament was intact, and the medial 
meniscus had normal size signal and configuration, and the 
anterior and posterior cruciate ligaments were intact.  The 
impression was no meniscal tear, no joint effusion, and 
intact ligaments.

The veteran was afforded another VA examination in April 
2007, at which point he reported that, while working in 1993 
at Holliman Air Force Base, he fell on a rock, striking and 
injuring his right knee.  He reported that he sought medical 
attention immediately and was diagnosed with a bruise of the 
right knee, and was treated with ice and salicylates.  He 
stated that the pain persisted to the present time and that 
although several x-rays throughout the years showed a normal 
knee, a November 2003 x-ray finally revealed a baker's cyst.  
However, the veteran reported that the pain was not in the 
area of the Baker's cyst or the posterior aspect of the knee, 
but was just beneath the patella, and noted that on a scale 
of 1-10, his pain was a 7.  The veteran also described 
weakness, stiffness, a little swelling, and some instability 
or giving way, but denied locking, heat or redness.  In 
addition, the veteran described no recurrent subluxations or 
dislocations of the knee.  The veteran noted that he does 
have flare-ups where the pain escalated to a 9 or 10, and 
this may occur two to three times a month and lasts from 12 
to 24 hours.  The veteran reported that he is a plumber and 
when he has a flare-up, he has to get an easier job such as 
standing and working on faucets rather than bending and using 
his knees.  The veteran noted that he used a brace on the 
knee on a constant basis, and he stated that he had not had 
any surgery on his knee.

On examination, the examiner diagnosed the veteran with a 
Baker's cyst of the right knee, and chronic subpatellar pain 
of the right knee of unknown etiology, and noted a normal MRI 
of the knee.  The examiner stated that both knees were 
totally normal to inspection, and there was no swelling, 
edema, or erythema noted about the knee.  The examiner noted 
that palpation of the right knee caused rather marked 
tenderness to any type of pressure on top of the patella or 
any attempts to move the patella in certain directions.  The 
examiner noted that the remainder of the knee was generally 
nontender, but noted that there was a small popliteal cyst on 
examination of the posterior aspect of the right leg, which 
was generally nontender.  The examiner noted that flexion of 
the right knee was limited to 95 degrees, and stated that on 
repeated range of motion, flexion was limited to 80 degrees 
if done three times.  Further, anterior and posterior drawer 
tests were negative, as well as tests for medial and 
collateral ligament stability.

Regarding a possible nexus of current knee disability to 
service, the examiner opined that it was at least as likely 
as not that the Baker cyst was not the result of the original 
knee injury.  The examiner also stated that it was as likely 
as not that the chronic subpatellar pain was at least as 
likely as not the direct result of his knee injury while in 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, the record documents an in-service injury in August 
1993, which occurred when the veteran fell while getting out 
of a car and hit his knee on the ground.  The examiner 
assessed the veteran with a right knee contusion, but noted 
no effusions, and stated that the joint was stable.  An x-ray 
taken at the time also revealed that the knee was normal, 
noting no loose bodies or irregularities of the articular 
surfaces, and noting no patellar abnormality.  The only other 
in-service assessment of a knee problem besides a right knee 
contusion, was a physical profile report dated in August 1993 
that noted patellofemoral syndrome.  In addition to this in-
service injury, the most recent VA examination conducted in 
April 2007, documents a current disability-specifically, a 
Baker's cyst (initially shown in November 2003).  Pain was 
also noted, but no other specific disability was noted at 
this examination, and in fact, the examiner commented that an 
MRI taken of the knee was normal, and stated that both knees 
were normal to inspection.  The Board notes that range-of-
motion testing showed flexion limited to 80 degrees if tested 
three times (normal flexion is to 140 degrees).  Despite such 
a finding and a conclusion that the veteran has subpatellar 
pain, the VA examiner did not attribute the symptom of pain 
to any specific diagnosis.  

Regarding establishing a nexus to service for the veteran's 
currently diagnosed Baker's cyst, the April 2007 examiner 
specifically opined that it was at least as likely as not 
that the Baker's cyst was not the result of the original knee 
injury.  Although the RO took this to mean that there was no 
relationship to service, such a statement is no different 
than saying that it was at least as likely as not that the 
Baker's cyst was the result of original knee injury.  In 
other words, the examiner's statement represents a conclusion 
that current disability was as likely related to service as 
it was not.  The Board takes this to mean that the 
probability that a Baker's cyst was related to the in-service 
injury was approximately 50 percent.  With resolution of 
reasonable doubt in the veteran's favor, an award of service 
connection for a Baker's cyst of the right knee is therefore 
warranted  

The examiner also stated that it was his belief that the 
chronic subpatellar pain was at least as likely as not the 
direct result of his knee injury in service.  Despite a 
medical opinion connecting the veteran's chronic subpatellar 
pain to service, the fact remains that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 
(1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  Therefore, 
service connection is not warranted for chronic subpatellar 
pain because it is not considered a disability.  As such, 
because the record does not contain a medical opinion that 
attributes currently diagnosed disability underlying the pain 
to an injury or event in service, the Board finds that 
service connection is not warranted for pain.

The veteran nevertheless contends that his current right knee 
disability originated during his period of active military 
service.  However, while the veteran is competent as a 
layperson to describe the symptoms he experiences, he is not 
competent to provide a medical opinion as to their cause or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).  Consequently, the veteran's own 
assertions as to the etiology of his pain have no probative 
value.  


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a Baker's cyst of the 
right knee is granted.

Service connection for disability other than a Baker's cyst 
of the right knee is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


